Hat, Judge,
delivered the opinion of the court:
This is a suit brought by the plaintiff to recover the sum of $73,762.96 from the United States. The claim arises out of a contract entered into by the plaintiff with the United States for the manufacture of certain tents. The contract was executed by the parties on November 15, 1918, and was canceled by the United States on November 22, 1918. The plaintiff was advised that the contract would be awarded to it on October 31,1918, and between the time of this notice and the cancellation of the contract the plaintiff proceeded to get ready to perform the same by ordering certain supplies and by arranging its business so as to take care of the performance of the contract. Out of supplies which it had on hand at the time it allocated supplies to the value of $13,318.39. Its loss on this account was the sum of $5,058.60. Its labor cost in getting these supplies in shape for the performance of the contract was the sum of $2,800. The order for supplies which it did not have on hand was canceled by the plaintiff without loss to it, with the exception of one order, upon which it was compelled to pay the sum of $1,650.
The plaintiff also sues for certain overhead expenses, which under the facts in the case we do not think can be properly charged to the United States, and, which moreover, are not proved with any certainty.
The plaintiff also sues for anticipated profits, which can not be allowed. Russell Motor Car Co. v. United States, 261 U. S. 514; College Point Boat Corp. v. United States, 267 U. S. 12; and Barrett Co. v. United States, 60 C. Cls. 343.
*271A judgment will be entered for the plaintiff in the sum of $9,508.60. It is so ordered.
Graham, Judge/ Booth, Judge; and Campbell, Chief Justice, concur.